Title: To Benjamin Franklin from Deborah Franklin, 7–12 April 1765
From: Franklin, Deborah
To: Franklin, Benjamin


[April 7, 1765]
Aprill 7 this day is Cumpleet 5 munthes senes you lefte your one House. I did reseve a letter from the Capes senes that not one line. I due supose that you did write by the Jan packit but that is not arived as yit. Miss Wikeof Came and told me that you was arived and was well that her Brother had wrote her he had seen you mr. Neet has wrote that you was well and miss Graham has wrote all so that shee had the pleshuer of a visit from you and several have wrote that you was well all thes a Countes air as plesing as such things Can be but a letter wold tell me hough your poor armes was and hough you was on your voiag and hough you air and everey thing is with you which I wante verey much to know. Mr. Foxcrofte Came to town this day weeke and is to returne agen in a bought a week and as I had got sume of our things in the new house and beads in the uper roomes he lodges in the room fasing the market street and has his writeing thair all so yisterday sume of the Sashes was hung and if I wold alow my selef I Cold find falte but I donte and so we go on but it has bin such bad wather.
This is freyday morning Aprill the 12. Yisterday I reseved yours [of] Desember 10 and 27 Jan 12 all by the packit which was given up for loste but thank God is now safe arived.
As I have but a verey lettel time to write as the rodes is so verey bad, shall only desier to Joyne with you in Senser thanks to god for your presevervashon and safe arivel and what reson have you and I to be thankful for maney mersey we have reseved.
Billey and his wife is in town thay Came to the rases lodge at Mr. Galloway but Spente yisterday at our house as did Mr. Williams Brother. We was att diner. I sed I had not aney thing but vitels for I Cold not get aneything for a deserte but who knows but I may treet you with sum thing from Ingland and as we wor at tabel Mr. Sumain Came and sed the poste had gon by with the letters that the packit had brought so I had the pleshuer of treeting quite grand-indead, and our littel Companey as cherful and hapey as aney in the world none excepted o my dear hough hapey am I to hear that you air safe and well. Hough dus your armes doe was John of servis to you is your Cold quite gon o I long to know. The post is hear I muste levef of. Salley not up as Shee was at the Assembly last night with her Sister and I have spook to more than twenty sense I wrote the a bove. I saw mr. Rhodes this morning. He is well and has a Grandafter named Mary Franklin. Brother and Sister is well. Brother Read is gon to Pittsburg. Debbey sends her Duty to you but is verey poorly in dead. Cosin Devenporte is hear her Doty. Shee is will. Hethcote desier his I donte no that I shold say it but he ses his Duty. I supose moste of your friends write to you.
My love to Good mrs. Stephenson and Polley to our Cusins to mr. and mrs. Strahan and thair whole famely to our good Mr. Collinson to Mr. and Mrs. Weste and to all who I am obligd to for thair kiness to you every one that I have seen desiers to be remember to you and everey one kindess me. Our one famely is well and sendes Duty. I am told that my old naber Mrs. Emson is to be or is in London my love to her and give her a kis for me. Adue my Dear child and take Caire of youre selef for maneys sake as well as your one. I am your a feckshonet wife
D Franklin
Mrs. Potts and Suell send thair Love and Duty to you.

Laste night Capt. Car arived I supose you did not write by him.

Mama had a letter from Susie Write. They were all well a few days ago.
 
Endorsed: Mrs F answd
